Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.2 Filed 01/19/21 Page 1 of 11




  CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

1. I, Brent Erk, a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco,

   Firearms, and Explosives (ATF), being duly sworn, depose and state as follows:

2. I have been an ATF TFO since 2018. My duties include the investigation of

   various violations of federal criminal law, including matters involving

   violations of 18 U.S.C. § 922(g)(1), which makes it illegal for a person who has

   been convicted of a crime punishable by more than a year of incarceration to

   possess a firearm, hereinafter, the “Subject Offense.”

3. I make this affidavit in support of an application under Rule 41 of the Federal

   Rules of Criminal Procedure for a search warrant authorizing the examination

   of the following electronic devices and their contents:

      a. a   white,   Apple   iPhone   with   serial   number   353237205410857

         (SUBJECT DEVICE 1).

      b. a black Samsung phone with a cracked screen and unidentifiable serial

         number (SUBJECT DEVICE 2).

4. The information contained in this continuation is based upon information

   obtained personally by me and information provided to me by other law

   enforcement officers and agents who have participated in this investigation.

   This continuation does not contain all the information known as a result of this

   investigation, but only those facts that I believe are necessary to establish

   probable cause for the search warrant sought.

5. Based on my training and experience, I know that individuals who possess

   firearms often maintain possession of them for extended periods of time. I
    Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.3 Filed 01/19/21 Page 2 of 11




       know that individuals who possess firearms may also possess other items

       associated with their firearms, including ammunition, magazines, holsters,

       cases, and records indicating purchase, use, maintenance, or sale of such items.

       Such records of purchase, maintenance, sale, etc. may be retained

       electronically. I also know that individuals who illegally possess firearms

       frequently possess photographs, films, or videos of themselves in possession of

       the firearms or using the firearms, which they frequently store on their

       smartphones. I also know that individuals who illegally possess firearms often

       communicate with others using their smartphones (using, for example, phone

       calls, text messages, voicemail messages, electric mail, and phone applications)

       about firearms.

                      BACKGROUND OF INVESTIGATION

    6. This investigation relates to alleged violations of the federal firearms laws by

       Terrell D. MCQUEEN, date of birth XX/XX/1991, 1 of Lansing, Michigan.

       MCQUEEN has multiple prior felony convictions, including: felony controlled

       substance possession (cocaine, heroin or other narcotic less than 25 grams) in

       2008 in the 30th Circuit Court, Ingham County, Michigan; and felony armed

       robbery in 2010 in the 30th Circuit Court, Ingham County, Michigan.

    7. On or about December 22, 2020, the Lansing Police Department (Lansing PD)

       Violent Crime Impact Team and the Michigan State Police (MSP) Secure Cities




1MCQUEEN’s full date of birth is known to me but is not included here to protect
his personally identifiable information.
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.4 Filed 01/19/21 Page 3 of 11




   Partnership received information from a sergeant on the Violent Crime Team

   that the Snapchat account for Terrell MCQUEEN, with username “toedoe,”

   posted a video involving a firearm. Prior to seeing that Snapchat video, the

   sergeant had been monitoring the account with username “toedoe” and

   observed other videos depicting MCQUEEN with various firearms. Lansing

   PD Violent Crime Team officers were familiar with MCQUEEN’S appearance

   based on prior law enforcement interactions.

8. I obtained a copy of the December 22, 2020 Snapchat video. The video depicts

   MCQUEEN inside a building with several other unidentified subjects holding

   long guns and pistols. I have confirmed MCQUEEN is the individual in the

   video based on evidence photographs and video taken in connection with his

   subsequent arrest later that same day. The video clearly shows MCQUEEN

   holding a pistol containing an extended magazine. In the video, MCQUEEN

   is wearing a dark Nike sweatshirt with a swoosh across the front. The

   Snapchat video was titled “They turnt.”

9. The following page contains screenshots from the Snapchat video:
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.5 Filed 01/19/21 Page 4 of 11




10. Because Snapchat is a social media/messaging application available in app

   stores for mobile devices (see paragraphs 14-16 below), there is probable cause

   to believe that additional evidence from Snapchat (or original recordings of

   videos before they were edited into “Snaps”) could be found on mobile devices

   possessed by MCQUEEN.

11. On December 22, 2020, at approximately 11:00 PM, Lansing PD/MSP Violent

   Crime Impact Team officers began searching for Terrell MCQUEEN to arrest

   him on an active outstanding arrest warrant issued in Ingham County,

   Michigan.
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.6 Filed 01/19/21 Page 5 of 11




      a. Lansing PD/MSP Violent Crime Impact Team officers observed

         MCQUEEN driving a dark grey 2020 Jeep Compass with license plate

         number EFQ2965.        Lansing PD/MSP officers further observed

         MCQUEEN pull into the parking lot of the Admiral gas station located

         at 3400 S. Waverly Rd. in Lansing, Michigan. They then observed

         MCQUEEN enter the gas station.

      b. Lansing PD/MSP officers made contact with MCQUEEN inside the gas

         station.   MCQUEEN initially resisted arrest but was subsequently

         taken into custody and arrested on his outstanding warrant.

      c. Upon searching MCQUEEN’s person incident to arrest, Lansing

         PD/MSP officers located a firearm inside his front sweatshirt pocket.

         The firearm is specifically described as a Glock Model 22, semi-

         automatic pistol with serial number XUG901 containing an extended

         magazine loaded with twenty-one .40 caliber live rounds of ammunition.

      d. MCQUEEN was wearing the same Nike sweatshirt with a swoosh

         across the front as he was wearing in his Snapchat video titled “They

         turnt” from earlier that day. Lansing PD took the following photograph

         after MCQUEEN’s arrest, which shows him wearing the same

         sweatshirt:
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.7 Filed 01/19/21 Page 6 of 11




12. I consulted with ATF Special Agent Heidi Wallace, who is a certified firearms

   NEXUS expert. She determined the firearm recovered from MCQUEEN’s

   person was distributed from the State of Georgia and therefore traveled in

   interstate commerce prior to MCQUEEN’s possession of it.

13. Lansing PD/MSP officers searched the 2020 Jeep Compass that MCQUEEN

   drove to the gas station where he was arrested; Khouri Paschall was in the

   front passenger seat of the Jeep.      Lansing PD/MSP officers located an

   additional Glock semi-automatic pistol on the passenger side of the vehicle,

   illegal narcotics, a magazine of ammunition, and two cellular telephones

   (SUBJECT DEVICE 1 and SUBJECT DEVICE 2) that Terrell MCQUEEN

   identified as his phones. The two cellular phones are currently in the custody

   of the Lansing Police Department.
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.8 Filed 01/19/21 Page 7 of 11




   BACKGROUND ON MESSAGING APPLICATIONS GENERALLY
             AND SNAPCHAT SPECFICALLY

14. Instagram, Twitter, Facebook, Snapchat, and text messaging are common tools

   used by mobile devices with access to the internet, such as smart phones or

   tablets. Users of Instagram, Twitter, Snapchat, and Facebook must register a

   password protected account which they can access with a smartphone data

   plan or Wi-Fi Internet access to send and receive messages, photographs,

   videos, sketches, mobile webpages, and other content. Oftentimes, with a

   smartphone that has a data plan with a wireless provider, users of these social

   media platforms can use text messages services included in their phone plan

   to send and receive messages, photographs, videos, sketches, mobile webpages,

   and other content, just as happens through social media accounts.

15. The social media accounts are often used as a platform to maintain an online

   social media profile which can be viewed by “friends” or “followers” and they

   can use their online profile to share photographs and videos or engage in chat

   sessions, meet other people, among other things. While posting status updates,

   comments, or likes on their profile, social media users can allow others to view

   their profiles or keep them private. Since social media accounts can contain

   location data    and   are   commonly    viewed   by   peers,   more   personal

   communication can occur with direct messaging through the social media

   application, or through text messages.

16. The Snapchat Law Enforcement Guide, published by Snapchat, Inc., states

   that “Snapchat is a mobile application made by Snap Inc. (“Snap”) and
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.9 Filed 01/19/21 Page 8 of 11




   available through the iPhone App Store and Google Play Store. The Snapchat

   app provides users a way to share moments with photos, videos, and chats.”

            ELECTRONIC STORAGE AND FORENSIC ANALYSIS

17. Based on my knowledge, training, and experience, I know that electronic

   devices can store information for long periods of time. Similarly, things that

   have been viewed via the internet are typically stored for some period of time

   on the device. This information can sometimes be recovered with forensics

   tools.

18. There is probable cause to believe that things that were once stored on the

   Subject Devices may still be stored there, for at least the following reasons:

      a. Based on my knowledge, training, and experience, I know that computer

            files or remnants of such files can be recovered months or even years

            after they have been downloaded onto a storage medium, deleted, or

            viewed via the internet.     Electronic files downloaded to a storage

            medium can be stored for years at little or no cost. Even when files have

            been deleted, they can be recovered months or years later using forensic

            tools. This is so because when a person “deletes” a file on a computer,

            the data contained in the file does not actually disappear; rather, that

            data remains on the storage medium until it is overwritten by new data.

      b. Therefore, deleted files, or remnants of deleted files, may reside in free

            space or slack space—that is, in space on the storage medium that is not

            currently being used by an active file—for long periods of time before
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.10 Filed 01/19/21 Page 9 of 11




         they are overwritten. In addition, a computer’s operating system may

         also keep a record of deleted data in a “swap” or “recovery” file.

      c. Wholly apart from user-generated files, computer storage media contain

         electronic evidence of how a computer has been used, what it has been

         used for, and who has used it. To give a few examples, this forensic

         evidence can take the form of operating system configurations, artifacts

         from operating system or application operation, file system data

         structures, and virtual memory “swap” or paging files. Computer users

         typically do not erase or delete this evidence, because special software is

         typically required for that task. However, it is technically possible to

         delete this information.

      d. Similarly, files that have been viewed via the internet are sometimes

         automatically downloaded into a temporary internet directory or

         “cache.”

19. Forensic evidence. As further described in Attachment B, this application

   seeks permission to locate not only electronically stored information that might

   serve as direct evidence of the crimes described on the warrant, but also

   forensic evidence that establishes how a Device was used, the purpose of its

   use, who used it, and when. There is probable cause to believe that this

   forensic electronic evidence might be on the Subject Devices because:

      a. Data on the storage medium can provide evidence of a file that was once

         on the storage medium but has since been deleted or edited, or of a
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.11 Filed 01/19/21 Page 10 of 11




          deleted portion of a file (such as a paragraph that has been deleted from

          a word processing file).

       b. Forensic evidence on a device can also indicate who has used or

          controlled the device. This “user attribution” evidence is analogous to

          the search for “indicia of occupancy” while executing a search warrant

          at a residence.

       c. A person with appropriate familiarity with how an electronic device

          works may, after examining this forensic evidence in its proper context,

          be able to draw conclusions about how electronic devices were used, the

          purpose of their use, who used them, and when.

       d. The process of identifying the exact electronically stored information on

          a storage medium that is necessary to draw an accurate conclusion is a

          dynamic process. Electronic evidence is not always data that can be

          merely reviewed by a review team and passed along to investigators.

          Whether data stored on a computer is evidence may depend on other

          information stored on the computer and the application of knowledge

          about how a computer behaves.        Therefore, contextual information

          necessary to understand other evidence also falls within the scope of the

          warrant.

       e. Further, in finding evidence of how a device was used, the purpose of its

          use, who used it, and when, sometimes it is necessary to establish that

          a particular thing is not present on a storage medium.
Case 1:21-mj-00018-SJB ECF No. 1-1, PageID.12 Filed 01/19/21 Page 11 of 11




 20. Nature of examination. Based on the foregoing, and consistent with Rule

    41(e)(2)(B), the warrant I am applying for would permit the examination of the

    device consistent with the warrant. The examination may require authorities

    to employ techniques, including but not limited to computer-assisted scans of

    the entire medium, that might expose many parts of the device to human

    inspection in order to determine whether it is evidence described by the

    warrant.

                                CONCLUSION

 21. Based upon the above information, I respectfully submit that there is probable

    cause to search SUBJECT DEVICE 1 and SUBJECT DEVICE 2 described

    in Attachment A for the evidence and user attribution items identified in

    Attachment B.
